[Cite as State v. Poulton, 2017-Ohio-60.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                      JUDGES:
                                                   Hon. W. Scott Gwin, P.J.
        Respondent-Appellee                        Hon. William B. Hoffman, J.
                                                   Hon. Craig R. Baldwin, J.
-vs-
                                                   Case No. CT2016-0023
ADAM C. POULTON

        Petitioner-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Muskingum County Court
                                               of Common Pleas, Case No. CR2013-0011


JUDGMENT:                                      Affirmed

DATE OF JUDGMENT ENTRY:                         January 9, 2017

APPEARANCES:

For Respondent-Appellee                        For Petitioner-Appellant

D. MICHAEL HADDOX                              ADAM C. POULTON, PRO SE
Prosecuting Attorney                           A686-056
Muskingum County, Ohio                         Ross Correctional Institution
                                               P.O. Box 7010
By: GERALD V. ANDERSON II                      Chillicothe, Ohio 45601
Assistant Prosecuting Attorney
Muskingum County, Ohio
27 North Fifth St., P.O. Box 189
Zanesville, Ohio 43702-0189
Muskingum County, Case No. CT2016-0023                                                       2

Hoffman, J.



         {¶1}   Petitioner-appellant Adam C. Poulton appeals the May 9, 2016 Judgment

Entry entered by the Muskingum County Court of Common Pleas setting forth findings of

fact and conclusions of law relative to the trial court’s July 9, 2015 denial of Appellant’s

petition to vacate or set aside judgment of conviction or sentence pursuant to R.C.

2953.21. Respondent-appellee is the state of Ohio.

                                    STATEMENT OF THE CASE1

         {¶2}   On January 16, 2013, the Muskingum County Grand Jury indicted appellant

on the following charges:

         {¶3}   1) Aggravated Robbery with a firearm specification and repeat violent

offender specification, a felony of the first degree, R.C. 2911.01(A)(1), 2941.145, and

2941.149;

         {¶4}   2) Aggravated Robbery with a firearm specification and repeat violent

offender specification, a felony of the first degree, R.C. 2911.01(A)(3), 2941.145, and

2941.149;

         {¶5}   3) Felonious Assault with a firearm specification and repeat violent offender

specification, a felony of the second degree, R.C. 2903.11(A)(1), 2941.145, and

2941.149;

         {¶6}   4) Theft (motor vehicle), a felony of the fourth degree, R.C. 2913.02(A)(1);

         {¶7}   5) Having a Weapon While Under Disability, a felony of the third degree,

R.C. 2923.13(A)(2);



1   A full rendition of the underlying facts is unnecessary for resolution of this appeal.
Muskingum County, Case No. CT2016-0023                                                     3


       {¶8}    6) Having a Weapon While Under Disability, a felony of the third degree,

R.C. 2923.13(A)(3);

       {¶9}    7) Theft ($1,000–$7,500), a felony of the fifth degree, R.C. 2913.02(A)(1).

       {¶10} Appellant appeared with his attorney for arraignment on January 23, 2013,

at which time he entered pleas of not guilty to all of the aforesaid counts.

       {¶11} On March 26, 2013, Appellant's trial attorney filed a written motion to

withdraw as counsel. The trial court denied said motion via judgment entry the next day.

       {¶12} The case proceeded to a jury trial on May 30, 2013. Appellant waived his

right to a jury trial as to the repeat violent offender specifications. The trial court found

Appellant guilty of the specifications.

       {¶13} After hearing the evidence, the jury returned a verdict of guilty on all

charges. At sentencing, the trial court found the following counts would merge: Counts

One, Two, and Three; Counts Four and Seven; Counts Five and Six; all firearm

specifications; and all repeat violent offender specifications. The court also found that

Counts One and Two would merge with Counts Four and Seven. The trial court thereupon

sentenced appellant to an aggregate prison term of sixteen years.

       {¶14} Appellant filed a direct appeal from his convictions in State v. Poulton,

Muskingum App. No. CT2013-0030, 2014-Ohio-1198, appeal not allowed, 2014-Ohio-

2487, 139 Ohio St. 3d 1420, 10 N.E.3d 739. This Court affirmed Appellant’s convictions,

and found Appellant’s argument with regard to the ineffective assistance of counsel

“speculates as to events dehors the record, and therefore is not properly raised in a direct

appeal.” Id.
Muskingum County, Case No. CT2016-0023                                                    4


       {¶15} Appellant filed a pro se petition to vacate or set aside judgment of conviction

or sentence on December 19, 2013. Appellant filed separate motions for the appointment

of an expert private investigator and the appointment of counsel to aid in investigating his

claims.

       {¶16} Appellant’s petition asserts he was denied the effective assistance of trial

counsel after the trial court denied his counsel’s motion to withdraw as counsel via Journal

Entry entered March 27, 2013. Appellant maintains trial counsel “refused to accept calls

from petitioner’s family, failed to interview or call possible witnesses in petitioner’s

defense, and failed to prepare or present a defense of petitioner’s innocence.” Appellant

attached affidavits, his own, his aunt, and co-defendant Joseph Roth’s, in support of his

petition. Appellant’s own affidavit avers he attempted to contact counsel “to aide in the

petitioner’s defense” or contacted the attorney and the attorney failed to follow the leads

which “could have proved” Appellant’s innocence. Appellant’s petition sought the

appointment of an expert private investigator to produce the evidence, and appointment

of counsel to fully investigate and litigate Appellant’s claims.

       {¶17} Appellant also attached the affidavit of Joseph Roth, which averred:

              I attempted to contact Attorney Todd Long, on several occasions as

       to the possibility of my testifying on behalf of the defense in which he

       represented Adam Poulton, Mr. Long in return failed to contact me in

       anyway what so ever, even when he was made aware of Mr. Poultons [sic]

       family that I was one of the Co-defendants, in Mr. Poultons [sic], case and

       could have helped prove his innocence.

       Roth, Affidavit of Truth, 12/10/2013
Muskingum County, Case No. CT2016-0023                                                   5


       {¶18} Via separate judgment entries entered July 9, 2015, the trial court denied

Appellant’s petition to vacate or set aside judgment of conviction or sentence, motion for

expert assistance (private investigator), and motion for appointment of counsel.

       {¶19} Appellant filed a motion for findings of fact and conclusions of law on July

27, 2015.

       {¶20} On August 6, 2015, Appellant filed a notice of appeal to this Court.

       {¶21} Via opinion and judgment entry of March 7, 2016, this Court held in State v.

Poulton, Muskingum App. No. CT2016-041, 2016-Ohio-901,

                [A] judgment entry without findings of fact and conclusions of law is

       not a final, appealable order. State v. Evans, 9th Dist. 10CA0020, 2012–

       Ohio–1120, citing State v. Beard, 9th Dist. No. 07CA009240, 2008–Ohio

       3722.

                Here, the trial court's July 9, 2015 Judgment Entry denied Appellant's

       petition for post-conviction relief without making the statutorily required

       findings of fact and conclusions of law. Pursuant to R.C. 2953.21 and Ohio

       case law, we find the July 9, 2015 Judgment Entry is not a final appealable

       order as the entry does not set forth findings of fact and conclusions of law

       other than denying Appellant's petition for post-conviction relief without a

       hearing. Accordingly, the appeal is dismissed for lack of a final appealable

       order.

       {¶22} On remand, the trial court, via Judgment Entry of July 9, 2016, issued

findings of fact and conclusions of law, again denying Appellant’s petition.

       {¶23} Appellant appeals, assigning as error:
Muskingum County, Case No. CT2016-0023                                                   6


              I. THE LOWER COURT ABUSED ITS DISCRETION IN DENYING

       APPELLANT’S PETITION FOR POST-CONVICTION RELIEF WITHOUT A

       HEARING THEREBY DENYING HIM RIGHT TO COUNSEL AND

       COUNSEL OF CHOICE GUARANTEED BY THE FIFTH, SIXTH AND

       FOURTEENTH         AMENDMENTS           TO        THE   UNITED     STATES

       CONSTITUTION AND ARTICLE I, SECTION TEN, OF THE OHIO

       CONSTITUTION.

              II. THE LOWER COURT ABUSED ITS DISCRETION IN DENYING

       APPELLANT’S MOTION FOR APPOINTMENT OF COUNSEL AND

       EXPERT ASSISTANCE THEREBY DENYING HIS RIGHTS TO DUE

       PROCESS AND EQUAL PROTECTION OF THE LAW GUARANTEED BY

       THE FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED

       STATES CONSTITUTION AND SIMILAR PROVISIONS OF THE OHIO

       CONSTITUTION.

                                            I. and II.

       {¶24} Appellant’s assignments of error raise common and interrelated issues;

therefore, we will address the arguments together.

       {¶25} Appellant maintains the trial court erred in denying his petition to vacate or

set aside convictions or sentence, pursuant to R.C. 2953.21. The statute reads, in

pertinent part,

              (A)(1)(a) Any person who has been convicted of a criminal offense

       or adjudicated a delinquent child and who claims that there was such a

       denial or infringement of the person's rights as to render the judgment void
Muskingum County, Case No. CT2016-0023                                                 7


      or voidable under the Ohio Constitution or the Constitution of the United

      States, and any person who has been convicted of a criminal offense that

      is a felony and who is an offender for whom DNA testing that was performed

      under sections 2953.71 to 2953.81 of the Revised Code or under former

      section 2953.82 of the Revised Code and analyzed in the context of and

      upon consideration of all available admissible evidence related to the

      person's case as described in division (D) of section 2953.74 of the Revised

      Code provided results that establish, by clear and convincing evidence,

      actual innocence of that felony offense or, if the person was sentenced to

      death, establish, by clear and convincing evidence, actual innocence of the

      aggravating circumstance or circumstances the person was found guilty of

      committing and that is or are the basis of that sentence of death, may file a

      petition in the court that imposed sentence, stating the grounds for relief

      relied upon, and asking the court to vacate or set aside the judgment or

      sentence or to grant other appropriate relief. The petitioner may file a

      supporting affidavit and other documentary evidence in support of the claim

      for relief.

      {¶26} Appellant claims he was denied effective assistance of trial counsel

because his trial counsel failed to prepare a defense; failed to return phone calls from

himself, his family, and potential witnesses; and failed to interview possible witnesses.

Appellant asserts he was denied the counsel of his choice at trial when the trial court

denied counsel’s motion to withdraw.
Muskingum County, Case No. CT2016-0023                                                      8


       {¶27} A defendant may only seek post-conviction relief for violations of his State

and Federal Constitutional rights. Both the United States Constitution and the Ohio

Constitution provide for the right to assistance of counsel. The Sixth Amendment to the

United State Constitution provides a defendant with the right to the effective assistance

of counsel. Counsel’s performance will not be deemed ineffective unless and until

counsel’s performance is proved to have fallen below an objective standard of reasonable

representation and, in addition, prejudice arises from counsel’s performance. Strickland

v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). To show a

defendant has been prejudiced by counsel’s deficient performance, the defendant must

demonstrate, but for counsel’s errors, the result of the trial would have been different.

State v. Bradley, 42 Ohio St. 3d 136, 538 N.E.2d 373 (1989).

       {¶28} Neither the State nor Federal Constitutions provide the right to counsel of

the defendant’s choice.

       {¶29} In support of his petition for post-conviction relief, Appellant submitted three

affidavits; his own, his aunt, Linda Sowers; and co-defendant Joseph Roth’s. We find

Appellant’s affidavit is self-serving. Affidavits, which merely set forth legal conclusions or

opinions without stating supporting facts, are insufficient. Tolson v. Triangle Real Estate,

Franklin App. No. 03AP–715, 2004–Ohio–2640, paragraph 12. Appellant's self-serving

affidavit is insufficient to demonstrate Appellant suffered any prejudice by his counsel's

alleged failure. We do not find he was denied the effective assistance of counsel as a

matter of law. State v. Finch, Licking App. No. 11-CA-1114, 2012-Ohio-4727; Maluke v.

Lake Twp. 5th Dist.2012CA00001, 2012–Ohio–3661. We find Appellant's suggestion of

prejudice as a result of counsel's alleged errors merely speculative.
Muskingum County, Case No. CT2016-0023                                                         9


       {¶30} The affidavit of Linda Sowers avers Appellant had her call Attorney Long a

number of times, requesting Attorney Long visit him while incarcerated. She states

Appellant had her call Attorney Long to inform him Appellant still had not received

“discoveries.” Sowers avers Attorney Long returned her call, but stated “he could not run

down to Zanesville every time Adam needed to see him, that he had not received payment

yet, and that he was filing with the court to dismiss himself from being Adam’s Attorney.”

We find Sowers’ affidavit does not, as a matter of law, satisfy the prejudice prong of

Strickland, supra.

       {¶31} The affidavit of Joseph Roth avers he attempted to contact Attorney Long

on several occasions as to the possibility of testifying on behalf of the defense. He states

Attorney Long failed to contact him, and, as a co-defendant, he could have helped

Appellant be proved innocent. The affidavit of Joseph Roth does not state any specifics

about how he would have aided in Appellant’s defense, but only generally concludes he

could have helped. Such does not demonstrate how Attorney Long’s failure to contact

Roth prejudiced Appellant’s defense. Even if we accept the affidavit as true, Appellant

has not demonstrated how the communication or interview would have changed the

outcome of the trial herein. 2

       {¶32} Following this Court’s remand to the trial court for findings of fact and

conclusions of law as to the trial court’s July 9, 2015 denial of Appellant’s petition, the trial

court, via Journal Entry of May 9, 2016, made the following finding,




2 Appellant maintains Attorney Long failed to interview witnesses to prepare a defense.
Appellant only identifies Joseph Roth as a potential witness, and does not state what
the potential witnesses would have testified to at trial.
Muskingum County, Case No. CT2016-0023                                                   10


             Defendant Poulton has failed to provide any evidence that Attorney

      Todd Long was less than fully prepared. Also, Attorney Long zealously

      represented Defendant. The State called approximately ten (10) witnesses.

      Testimony against Defendant Poulton was overwhelming, reliable and

      convincing. A review of the trial transcript shows that Defense Counsel was

      thoroughly prepared for trial. Counsel vigorously, intelligently and effectively

      cross-examined the State’s witnesses. Counsel was prepared with

      approximately thirteen (13) exhibits. Defense Counsel was clearly not

      ineffective.

             Defendant Poulton provides no credible evidence or reason that with

      different or better counsel, he would have prevailed at trial.

      May 9, 2016, Journal Entry.

      {¶33} The trial court specifically commented Mr. Long represented his client well.

Tr. at 359-360.

      {¶34} Appellant does not have a right to counsel of his choice. The trial court

denied counsel’s motion to withdraw as counsel. However, Appellant did not attempt to

retain substitute counsel, although he was free to do so. Appellant was initially

represented by court appointed counsel, but retained Attorney Long on his own behalf.

      {¶35} We find Appellant has not demonstrated, but for the alleged failures of trial

counsel, the outcome of the trial would have been different.

      {¶36} Based upon the above, we find the trial court did not abuse its discretion in

overruling Appellant’s motion for expert assistance and appointment of counsel.

      {¶37} Appellant’s first and second assignments of error are overruled.
Muskingum County, Case No. CT2016-0023                                         11


      {¶38} The May 9, 2016 Journal Entry entered by the Muskingum County Court of

Common Pleas is affirmed.

By: Hoffman, J.

Gwin, P.J. and

Baldwin, J. concur